JOHN HANCOCK BOND TRUST ClassR1 Shares Service Plan As of June26, 2013 ArticleI.This Plan This Service Plan (the “Plan”) sets forth the terms and conditions on which John Hancock Bond Trust (the “Trust”) on behalf of each series of the Trust (each a “Fund”, collectively the “Funds”), on behalf of its ClassR1 shares, as applicable, will, after the effective date hereof, pay certain amounts to brokers, plan administrators or other intermediaries (“Service Organizations”) for providing certain account administration services to participants in retirement plans that are beneficial owners of such ClassR1 shares. Such compensation may be made directly to such Service Organizations or may be paid to John Hancock Funds, LLC to cover payments that John Hancock Funds, LLC (“JH Funds”) has made to Service Organizations on behalf of the Funds. This Plan is not intended to compensate Service Organizations for distribution activities or expenses primarily intended to result in the sale of ClassR1 shares of the Funds; however, this Plan is being adopted and operated in accordance with Rule12b-1, as from time to time amended (the “Rule”), under the Investment Company Act of 1940, as amended (the “Act”), in the event that the Plan shall be deemed to constitute the financing of distribution by the Funds of their ClassR1 shares. ArticleII.Services and Payments Pursuant to the Plan, the Funds may enter into agreements with John Hancock Funds, LLC or Service Organizations which administer or provide services to retirement plans that purchase Class R1 shares of the Funds (“Service Agreements”). Under such Service Agreements, the Service Organizations may provide, or John Hancock Funds, LLC may compensate a Service Organization for providing, one or more of the following services: (a)acting, directly or through an agent, as the shareholder of record and nominee for all plan participants, (b)establishing and maintaining account records for each plan participant that beneficially owns ClassR1 shares of a Fund, (c) providing facilities to answer processing orders to purchase, redeem and exchange ClassR1 shares on behalf of plan participants, and handle the transmission of funds representing the purchase price or redemption proceeds and (d)addressing plan participant questions regarding their accounts and the Funds. In the event that the Service Agreement with a Service Organization does not provide for the provision of one or more of the services listed above, including sub-transfer agent or omnibus account services, the Funds may compensate such Service Organization or one of its affiliates for providing such excluded services pursuant to a separate arrangement between the Funds and the Service Organization. The amount of compensation payable to the Service Organization during any one year for services under a Service Agreement adopted under the Plan with respect to ClassR1 Shares will not exceed 0.25% of a Fund’s average daily net assets attributable to ClassR1 Shares attributable to such Service Organization. Conflict of interest restrictions (including the Employee Retirement Income Security Act of 1974) may apply to a Service Organization’s receipt of compensation paid by a Fund in connection with the investment of fiduciary funds in ClassR1 shares. Service Organizations are urged to consult legal advisers before investing fiduciary assets in ClassR1 shares. GARS99m13R1 1 ArticleIII.Expenses Borne by the Fund Notwithstanding any other provision of this Plan, the Trust, each Fund and its investment adviser, John Hancock Advisers, LLC (the “Adviser”), shall bear the respective expenses to be borne by them under the Advisory Agreement, dated July 1, 2009, as from time to time continued and amended (the “Advisory Agreement”), and under the Funds’ current prospectuses as they are from time to time in effect. ArticleIV.Approval by Trustees, etc. This Plan and any related Service Agreements shall not take effect until approved by votes, cast in person at a meeting called for the purpose of voting on this Plan or such Service Agreements, of a majority (or whatever greater percentage may, from time to time, be required by Section 12(b) of the Act or the rules and regulations thereunder) of (a)all of the Trustees of the Funds and (b)those Trustees of the Funds who are not “interested persons” of the Funds, as such term may be from time to time defined under the Act, and have no direct or indirect financial interest in the operation of this Plan or Service Agreements related to it (the “Independent Trustees”). ArticleV.Continuance This Plan and any related Service Agreements shall continue in effect for so long as such continuance is specifically approved at least annually in advance in the manner provided for the approval of this Plan in ArticleIV. ArticleVI.Information JH Funds shall furnish the Funds and the Board of Trustees quarterly, or at such other intervals as the Funds shall specify, a written report of payments pursuant to this Plan and the purposes for which such expenditures were made and such other information as the Trustees may request. ArticleVII.Termination This Plan may be terminated (a)at any time by vote of a majority of the Trustees, a majority of the Independent Trustees, or a majority of a Fund’s outstanding voting ClassR1 shares, or (b) by JH Funds on 60days’ notice in writing to a Fund. GARS99m13R1 2 ArticleVIII.Agreements Each agreement with any person relating to implementation of this Plan shall be in writing, and each agreement related to this Plan shall provide: (a) That, with respect to a Fund, such agreement may be terminated at any time, without payment of any penalty, by vote of a majority of the Independent Trustees or by vote of a majority of the Fund’s then outstanding voting ClassR1 shares. (b) That such agreement shall terminate automatically in the event of its assignment. ArticleIX.Amendments This Plan may not be amended to increase the maximum amount of the fees payable by a Fund hereunder without the approval of a majority of the outstanding voting ClassR1 shares of the Fund. No material amendment to the Plan shall, in any event, be effective unless it is approved in the same manner as is provided for approval of this Plan. ArticleX.Limitation of Liability The name “John Hancock Bond Trust” is the designation of the Trustees under the
